Name: Council Regulation (EEC) No 1794/79 of 9 August 1979 amending Regulation (EEC) No 154/75 as regards the financing of the register of olive cultivation
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU institutions and European civil service;  economic policy
 Date Published: nan

 Avis juridique important|31979R1794Council Regulation (EEC) No 1794/79 of 9 August 1979 amending Regulation (EEC) No 154/75 as regards the financing of the register of olive cultivation Official Journal L 206 , 14/08/1979 P. 0003 - 0004 Finnish special edition: Chapter 3 Volume 11 P. 0071 Greek special edition: Chapter 03 Volume 26 P. 0053 Swedish special edition: Chapter 3 Volume 11 P. 0071 Spanish special edition: Chapter 03 Volume 16 P. 0205 Portuguese special edition Chapter 03 Volume 16 P. 0205 COUNCIL REGULATION (EEC) No 1794/79 of 9 August 1979 amending Regulation (EEC) No 154/75 as regards the financing of the register of olive cultivation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas it was specified in Article 3 of Council Regulation (EEC) No 154/75 of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil (2) that part of the aid for the 1973/74 and 1974/75 marketing years granted to producers was to be allocated to finance the work needed to establish a register of olive cultivation; Whereas, in view in particular of the large amount of work required, the sum yielded by the aid withheld falls well short of actual needs; Whereas therefore the method of financing the extra expenditure required to establish the register should be specified; Whereas to this end provision should be made for a part of the production aid referred to in Article 5 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 590/79 (4), to go towards the financing of this supplementary expenditure; Whereas it is possible that the amount resulting from these deductions will be insufficient to cover the above supplementary expenditure ; whereas, therefore, the possibility of resorting to other deductions to cover any remaining expenditure should be provided for, HAS ADOPTED THIS REGULATION: Sole Article Article 3 of Regulation (EEC) No 154/75 is hereby replaced by the following: "Article 3 1. The competent authorities of the producer Member States which are responsible for paying the aid provided for in Article 10 of Regulation No 136/66/EEC shall, when making payment, reduce the amount by: (a) 1 % for the aid for the 1973/74 marketing year; (b) 5 % for the aid for the 1974/75 marketing year. 2. The competent authorities of the producer Member States which are responsible for paying the production aid referred to in Article 5 of Regulation No 136/66/EEC shall, when making payment, reduce the amount of such production aid by 1 747 % for the aid for the 1979/80 marketing year. 3. The amounts resulting from the deductions made pursuant to paragraphs 1 and 2 by each producer Member State shall be intended for the financing of the establishment of the register of olive cultivation in each of the Member States concerned. The same financing procedure shall be used as is specified for the expenditure referred to in Articles 2 and 3 of Regulation (EEC) No 729/70. 4. Should the amounts resulting from the deductions provided for in paragraphs 1 and 2 not cover the whole of the expenditure for the establishment of the register of olive cultivation in the Member States concerned or in one of them, the Council, acting by a qualified majority on a proposal from the Commission, shall determine the percentage or percentages of the production aid to be allocated for the financing of the remaining expenditure. 5. Eligible expenditure shall be that incurred under contracts between the competent authority of the producer Member State and natural or legal persons entrusted with the relevant work, or, in cases where the Member State has the work done by its own official departments, the costs incurred other than administrative and supervision costs. The Member State shall notify the Commission beforehand of the content of the contracts or the estimated cost of the work. 6. Detailed rules for the application of paragraphs 3, 4 and 5 shall be adopted, if necessary, under the procedure laid down in Article 13 of Regulation (EEC) No 729/70." (1)OJ No C 140, 5.6.1979, p. 133. (2)OJ No L 19, 24.1.1975, p. 1. (3)OJ No 172, 30.9.1966, p. 3025/66. (4)OJ No L 78, 30.3.1979, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1979. For the Council The President M. O'KENNEDY